Citation Nr: 1813622	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to January 1989 and July 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

The Veteran underwent a VA psychiatric examination in September 2012. The examiner diagnosed the Veteran with mood disorder, not otherwise specified with chronic anger mixed with depressive symptoms. The examiner opined that the Veteran's mental condition is less likely than not caused by or a result of claimed military stressor. The examiner noted that there was no stressor related to fear or hostile military or terrorist activity. The examiner found no stressor that met criterion A for PTSD. The examiner stated that there was no identified causal factor based on military history that was linked to the Veteran's long-standing problems with anger and explosive behavior. The examiner stated that the records from 2003 were clear that he beat up his brother in his youth, the Veteran had problems with anger and attitude in boot camp, and he denied PTSD symptoms or military trauma. The examiner further noted that although there was evidence in the Veteran's service treatment records that he was assaulted in service, there was no assessment or opinion about the traumatic nature of the event. The examiner reasoned that it was more likely than not the Veteran's symptoms are related to his pre-military history, personality, and post-military stressors. The examiner concluded that there was no evidence to support a causal relationship between the claimed military stressor and any mental health condition at that time. 

The Board finds that the VA psychiatric examination report is inadequate for adjudication. The Veteran is presumed sound upon entry into service unless a disease or injury is noted upon entry to service. See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012). In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111 (2012). A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the veteran was of sound condition at enlistment. See 38 C.F.R. § 3.304 (b)(1) (2017). However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue. See id. The Veteran's October 1984 service entrance examination does not indicate the Veteran had any psychiatric disability. Therefore, because no defect, infirmity, or disorder was noted, with respect to an acquired psychiatric disorder when the Veteran was examined in October 1984; the presumption of soundness attaches. See 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b)(1). When the presumption of soundness applies, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. See Wagner v. Principi, 370 F.3d 1089, 1096 (2004). Thus, the Board finds that another examination is warranted in order to determine whether the Veteran has an acquired psychiatric disorder that clearly and unmistakably preexisted entry.
 
Further, the Board notes that VA records indicate that in November 2012, the Veteran tested positive on a PTSD screen. The examiner should clarify the conflicting evidence as whether the Veteran has a diagnosis of PTSD.

In addition the Veteran testified in a May 2015 Board hearing that while in infantry school a fellow serviceman was shot and killed. The Veteran stated he was in an armory nearby when it happened. The Veteran testified that if he heard firecrackers in the distance he would become jumpy. Therefore, the RO should attempt to verify the Veteran's claimed stressor that a Marine was shot in proximity to the Veteran. If the stressor is verified than the VA examiner should provide an opinion as to whether the claimed stressor caused the Veteran's claimed acquired psychiatric disorder. 

Finally, the Veteran testified at the May 2015 Board hearing that he would seek additional treatment at a VA medical center for his mental health disabilities. Therefore, the RO should obtain any of the Veteran's updated VA medical records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Complete efforts to corroborate the Veteran's stressor, and if it is not possible to do so, enter a formal finding on a lack of information required to verify stressors outlining all efforts to corroborate the stressor. The stressor is that the Veteran contends that he was on base when a service-man was shot and killed in training.

3. Schedule the Veteran for a VA psychiatric examination with an appropriate examiner. The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination. A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. The examiner should address the following:

(a). Identify all psychiatric disorders that have been present since the Veteran filed his claim. 

(b). To the extent that a personality disorder is currently diagnosed, determine whether it clearly and unmistakably preexisted the Veteran's service. If so, indicate whether the personality disorder was subjected to a superimposed disease or injury in service that results in a current acquired psychiatric disorder.

(c). Provide an opinion as to whether any diagnosed acquired psychiatric disability both (1) clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service. For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. The examiner should identify specific evidence in the record that supports his or her conclusions.

(d). If the examiner does not find that the Veteran had an acquired psychiatric disability that both clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, then respond to the following:

Provide an opinion addressing whether each current psychiatric disorder at least as likely as not had its onset in service or is otherwise related to service. 
e). With regard to PTSD, the examiner should indicate whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. The examiner should specifically indicate whether the Veteran has PTSD under the DSM-IV and/or DSM-V criteria. If not, the examiner should address why such a diagnosis is not warranted. If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the verified personal assault.

The examiner should address that November 2012 VA treatment record note that the Veteran tested positive on a PTSD screen. 

(f). The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




